No.    89-503

                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       1990



   IN RE THE MARRIAGE OF LINDA J. GARRYMORE,
   f/k/a LINDA J. WILLIAMS,
                     Petitioner and Appellant,
         and
  MICHAEL W. WILLIAMS,
                     Petitioner and Respondent.



  APPEAL FROM:       District Court of the Fourth Judicial District,
                     In and for the County of Missoula,
                     The Honorable John W. Henson, Judge presiding.


  COUNSEL OF RECORD:
               For Appellant:
                     Michael Donahoe, Helena, Montana
               For Respondent:
                     Thomas W. Trigg, Missoula, Montana


                                   Submitted on Briefs:      June 20,
                                                  Decided:   July 19,



CLERK OF SUPREME COURT
   STATE OF MOdTANA
Chief Justice J. A. Turnage delivered the Opinion of the Court.

     Linda J. Garrymore appeals the order of the District Court for
the Fourth Judicial District, Missoula County, modifying custody
of the partiest daughter, S.M.W., by placing S.M.W. in the custody
of Michael W. Williams.   We affirm.
     The issue is whether the District Court had jurisdiction.
     When the marriage between Garrymore and Williams was dis-
solved, custody of their daughter, S.M.W.,       was placed   with
Garrymore.   The order from which this appeal is taken modified
custody so that S .M.W. is now in the custody of her father. At the
time the modification order was entered, a separate dependent and
neglect proceeding was pending before the Youth Court for Missoula
County relating to Garrymorels custody of S.M.W.       Garrymorels
argument that the District Court was without jurisdiction is based
solely upon the existence of that dependent and neglect proceeding
in Youth Court.
     Section 41-3-103, MCA, provides that a youth court has
concurrent jurisdiction with the district court in dependent and
neglect proceedings. We conclude that the District Court retained
jurisdiction to modify custody in this case.   See also Matter of
C.C. (Mont. 1989), 772 P.2d 857, 46 St.Rep. 773. Further, we point
out that there is no conflict between the orders of the District
Court and the Youth Court in these matters and that the record
contains substantial evidence to support the District Court's
findings and conclusions.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.
     ~ffirmed. Let remittitur issue forthwith.




We Concur:




             Justices
                        /'